Citation Nr: 0917851	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to 
December 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision in Waco, Texas, which 
denied the benefits sought on appeal.  In May 2008, the 
Veteran was afforded a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.

In August 2008, the Board remanded the claim for further 
development.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
left knee disability was not present in service or until many 
years thereafter, and that it is not related to service or to 
any incident of service origin.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the 
Board, contends that he injured his left knee during basic 
training.  Specifically, he asserts that while performing 
"duck walks" (exercises that required bending the knees, 
squatting, and walking around with some jumping mixed in), he 
felt something give way in his left knee.  He reports that 
although he continued performing the exercises, his left knee 
started to bother him and he sought medical treatment 
"several days later."  According to the Veteran, he was 
treated for left knee complaints on two or three occasions in 
service, and that his service treating physicians simply told 
him to stay off that knee.   

At the outset, the Board acknowledges that the Veteran's 
service treatment records are outstanding.  The RO contacted 
the National Personnel Records Center and was informed that 
those service treatment records were presumed destroyed in a 
fire in 1973.  In January 2005, the RO issued a formal 
decision finding that the Veteran's service treatment records 
were unavailable and that any further attempts at location 
would be futile.  When service records are unavailable, the 
Board has a heightened duty to provide reasons and bases for 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The absence of such records, however, 
does not obviate the requirement of medical evidence linking 
the disability to service.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

The service personnel records reflect that he was excused 
from active duty on six different dates in September 1952.  
The Veteran maintains that this was due to knee pain.  
However, no such reason is specified in the service personnel 
records.  Those records show that he received an honorable 
discharge after less than four months of active duty.  In 
this regard, the Veteran reports that he was given the option 
of becoming a truck driver or being discharged, but was 
refused a medical discharge.

The record is negative for any clinical findings of left knee 
problems in service.  Thus the Board finds that chronicity of 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2008).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claim for 
service connection.  38 C.F.R. § 3.303(b) (2008).

The Veteran now asserts that since leaving service, he has 
had continuous problems with his left knee.  He reports that 
within a year after discharge, he was treated for left knee 
pain by a private physician, who advised him to "take it 
easy" with respect the knee.  However, the private 
physician, according to the Veteran, has been deceased for 
more than 30 years and treatment records from are no longer 
available.  

The first post-service clinical evidence reflecting left knee 
problems is a July 1998 VA X-ray examination, which revealed 
minor patellofemoral degenerative joint disease of the left 
knee, but was otherwise negative for any knee abnormalities.  
On follow-up X-ray examinations, the Veteran was found to 
have unremarkable knees in October 2001, slight narrowing of 
the left medial joint compartment in March 2003, and moderate 
narrowing of the left medial joint compartment in December 
2003.  His most recent X-ray examination, performed in 
February 2007, revealed marked narrowing with weight-bearing 
of the medial joints compartments of both knees, left greater 
than the right, as well as moderate osteophytosis with 
patellar enthesophytes/spurs, bilaterally.

In addition, VA medical records reflect treatment for left 
knee pain in December 2002.  Significantly, at that time it 
was specifically noted that the Veteran had no history of 
strain or injury with regard to his left knee.  In March 
2003, the Veteran received a steroid injection in his left 
knee.  In April 2004, he was diagnosed with severe 
degenerative joint disease of the left knee.  

Pursuant to the Board's August 2008 remand, the Veteran was 
afforded a VA examination in October 2008 in which he 
complained of bilateral knee pain with weight bearing.  He 
added that he could only walk about one block before his 
knees became so painful that he had to stop and rest.  He 
required a cane to ambulate.  

Physical examination revealed slight limitation of motion 
with mild genu valgus deformity, bilaterally.  It was noted 
that the Veteran was unable to perform squat and rise 
maneuvers.  Lachman's testing, varus and valgus stress 
testing, and McMurray's testing were all negative for any 
knee abnormalities.  Nor were there any findings of 
appreciable joint effusions, redness, or increased warmth.  
The VA examiner noted that in the water, the Veteran was 
"much more mobile and without pain," which was consistent 
with a diagnosis of bilateral degenerative joint disease.

Based upon the Veteran's statements, the results of the 
clinical examination, and a review of the claims folder, the 
VA examiner determined that it was less likely than not that 
the Veteran's left knee disability had been incurred in or 
aggravated by service, or any incident therein.  In support 
of that opinion, the VA examiner noted that, in addition to 
the lack of clinical evidence of a left knee condition for 
many decades after the Veteran's discharge from service, the 
X-rays taken in 1998 and 2001 did not shown any significant 
knee injury, "whereas the subsequent course was of 
progressive degenerative joint disease manifestations 
thereafter."  The VA examiner explained that those 
radiographic findings were "in keeping with what one would 
expect to see in the natural progression of degenerative 
joint disease on the basis f aging and wear and tear."  
Additionally, the VA examiner cited the "relatively 
symmetrical" condition of the left and right knees as 
further "evidence of the natural progression of degenerative 
arthritis" as part of the aging process, rather "than from 
any singular remote acute and transitory injury, which was 
said to have occurred to the left knee."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the October 2008 VA opinion is the most 
probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the Veteran 
and the examiner provided a rationale for the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  In 
placing great weight on that October 2008 opinion, the Board 
notes that in addition to a detailed medical examination, 
there was a complete review of the Veteran's claims folder.  
Additionally, that opinion expressly addressed and is 
consistent with the findings of the other clinical evidence, 
and there are no other contrary competent medical opinions of 
record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
Veteran's current left knee disability.  In addition, the 
existing clinical evidence does not show that any left knee 
problems manifested within one year of separation.  Thus 
service connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the Veteran's assertions that his 
currently diagnosed severe degenerative joint disease of the 
left knee had its onset in service.  Although he is competent 
to report having knee problems since service, given the 
absence of any objective evidence of left knee problems for 
many years after discharge and the similarity of right and 
left knee pathology, the Board finds that the Veteran's 
report of chronic left knee disability since service is not 
credible.  The Board's conclusion is buttressed by the 
explanation offered by the October 2008 VA examiner, which is 
consistent with that finding.  The October 2008 VA examiner 
discussed the history of the Veteran's disability and the 
offered an assessment based on his review of the record, 
including specifically acknowledging the Veteran's report.  
The examiner, however, offered a cogent rationale in support 
of his impression that the Veteran's left knee disability was 
not related to nor had its onset in service.  As such, the 
Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's severe degenerative 
joint disease of the left knee developed in service.  Thus, 
the Board concludes that a left knee disability was not 
incurred in or aggravated by service.  While giving careful 
consideration to the benefit-of-the-doubt rule, the Board 
unfortunately finds that, as the preponderance of the 
evidence is against the claim, that rule is not for 
application, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004 and March 2006 
that discussed the legal requirements applicable to the 
claim.  Further, VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2008 supplemental statement of the case.

Finally, as to VA's duty to assist, the Board notes that, 
with the exception of the service treatment records, all 
pertinent records from all relevant sources identified by the 
Veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  As noted above, VA attempted 
to obtain the Veteran's service treatment records, but was 
informed by the National Personnel Records Center that those 
records were unavailable and presumed destroyed in a fire in 
1973.  In January 2005, the RO issued a formal decision 
finding that the Veteran's service treatment records were not 
available.  When a Veteran's records have been determined to 
have been destroyed, or are missing, VA has an obligation to 
search for alternative records that might support the 
Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Here, VA met that obligation by making multiple attempts to 
secure service treatment records from a variety of sources, 
including from the Veteran himself.  In response to those 
requests for information, the Veteran notified VA that he did 
not have any service treatment records in his possession, and 
was duly informed of the unavailability of such records.

VA has associated with the claims folder the Veteran's 
service personnel and post-service treatment records as well 
as other pertinent evidence.  VA has also afforded the 
Veteran a VA examination, which yielded clinical evidence 
that was relevant in deciding this claim.  The Veteran has 
not identified any additional evidence related to his claim 
for service connection for a left knee disability.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2008).  Thus, VA has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


